Citation Nr: 1623347	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  05-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an effective date prior to December 31, 2007, for the grant of total disability rating based on individual unemployability (TDIU).

2. Entitlement to an extraschedular rating for PTSD prior to December 31, 2007.

3. Entitlement to service connection for nicotine dependence, to include as secondary to posttraumatic stress disorder (PTSD), with major depressive disorder and substance abuse.

4. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to nicotine dependence and PTSD, with major depressive disorder and substance abuse.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, including: a January 2005 rating decision denying the Veteran's service connection claim for nicotine dependence; an August 2005 rating decision denying the Veteran's service connection claim for COPD and extraschedular rating claim; and a December 2008 rating decision assigning the Veteran an effective date of December 31, 2007 for TDIU. The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) remanded the matter of an extraschedular rating for PTSD prior to December 31, 2007, in an April 2010 Memorandum Decision. 

The Board further notes that the Veteran was previously represented by Darla J. Lilley, Esquire. A representative may not withdraw her representation of a veteran more than 90 days after the certification of the appeal absent a showing of good cause on motion. 38 C.F.R. § 20.608(b)(2) (2015). Here, Ms. Lilley informed the Veteran of her intention to withdraw in February 2013 and filed the requisite motion in March 2013, indicating her inability to represent veterans in a meaningful way and the imminent closure of her law practice. As such, the Board finds that good cause has been shown, and the Veteran proceeds pro se. 

The issue of entitlement to service connection for Hepatitis C was raised by the Veteran in November 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for nicotine dependence and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The probative, competent evidence of record does not demonstrate that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to December 31, 2007. 

2. The Veteran is not schedularly entitled to TDIU prior to December 31, 2007.

3. Prior to December 31, 2007, the Veteran's PTSD manifested by sleep disturbance,  flashbacks, hypervigilance, anger/aggression, and difficulty with relationships.

4. The symptomatology and occupational and social impairment caused by the Veteran's PTSD prior to December 31, 2007, are all contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1. The criteria for entitlement to TDIU prior to December 31, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2. The criteria for an extraschedular rating for PTSD prior to December 31, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Veteran's claims were most recently remanded by the Board in December 2011. At that time, the RO was instructed to consider the Veteran's claim for entitlement to an extraschedular rating for PTSD prior to December 31, 2007 and refer the claim as warranted per 38 C.F.R. 3.321(b)(1), and to subsequently consider the Veteran's claim for an earlier effective date for TDIU.

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO appropriately considered the Veteran's claims and issued a Supplemental Statement of the Case (SSOC) in July 2014. As such, the Board finds that there has been substantial compliance with its December 2011 remand directives.  

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated August 2004, November 2004, and March 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service and VA treatment records. The claims file also contains VA examination reports and addendum opinions dated June 2005, December 2007, April 2009, and April 2013. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claims.

Effective Date for TDIU

The Veteran was previously granted TDIU, effective December 31, 2007. He now contends that an earlier effective date is warranted.

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015). In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2015).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Effective December 31, 2007, the Veteran is service-connected for the following disabilities: (1) Laceration scar of the scalp, rated as noncompensable; and 
(2) PTSD, rated as 70 percent disabling. The combined evaluation for these disabilities is 70 percent. See 38 C.F.R. § 4.25 (Combined Ratings Table) (2015). As such, the Board finds that the Veteran is not schedularly eligible for TDIU until December 31, 2007.

However, the Veteran may still be entitled to an earlier effective date if it is found that his service-connected disabilities precluded substantial and gainful employment prior to December 31, 2007. During that period, the Veteran was service-connected for PTSD, rated as 50 percent disabling, and a laceration scar of the scalp rated as noncompensable.  The Veteran was previously employed as an auto mechanic from 1968 to 1987, and as a commissary worker at the McConnell Air Force Base from 1987 to 1993. As such, the Board's analysis will focus on the period of 1993 to December 2007. 

In this respect, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records dated December 1999 to January 2005 contain the Veteran's reports that he has been unable to work since 1993 due to health problems. The Veteran also exhibited memory impairment during this time. 

During a January 2003 Social Security Administration (SSA) mental health examination, the Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS); depressive disorder, NOS; possible PTSD; adjustment disorder with depressed and anxious mood; and a history of alcohol abuse with fully sustained remission. The examining physician noted that the Veteran had problems with anxiety, depression, and possible PTSD symptoms, including anger and verbal aggressiveness towards coworkers and bosses, which could interfere with job persistence. Upon examination, the physician reported the following: the Veteran was able to attend and concentrate; the Veteran manifested psychomotor agitation but was able to communicate effectively and was socially appropriate; the Veteran did not manifest any overt hallucinations, delusions, or manic symptoms; and the Veteran's long- and short-term memory was intact. The examiner further reported that review of the Veteran's work records confirmed his claims of poor relationships with coworkers and supervisors. As such, the examiner opined that the Veteran may have some potential to work at a job that does not require interaction with others, but would probably have difficulty working effectively with multiple people for a sustained period of time. 

During a subsequent November 2003 SSA mental health examination, the Veteran reported ongoing difficulties managing interpersonal relationships. The examining physician noted the Veteran's reports of a prior PTSD diagnosis, but indicated that the Veteran did not elucidate enough symptoms for that diagnosis to be confirmed. The physician further indicated that the Veteran conveyed adequate understanding and memory functions to handle a job. As such, the physician opined that from a psychiatric standpoint, the Veteran could likely adapt to job settings, especially in situations that required minimal interaction with others. 

A May 2004 treatment letter from a VA psychiatrist indicates that the Veteran's PTSD was characterized with symptoms of severe sleep disturbance, nightmares, flashbacks, intrusive thoughts, hypervigilance, anger/aggression, difficulty with relationships, avoidance of war-related information, and overall social and occupational dysfunction. The psychiatrist further noted that the Veteran's case was significantly impacted with comorbid physical diagnoses including back problems. As such, the psychiatrist opined that the Veteran's back problems, coupled with his PTSD and depression, made it virtually impossible for him to be gainfully employed. 

The Veteran was deemed disabled by the SSA in December 2003, with a primary diagnosis of COPD and a secondary diagnosis of anxiety-related disorder.  

A June 2004 SSA Administrative Law Judge's Decision included the following findings: the onset of the Veteran's disability was July 16, 1997; the Veteran had severe impairments of PTSD, an affective and/or personality disorder, degenerative disc disease of the lumbar spine, chronic obstructive pulmonary disease, and probable organic affects to long-term addiction to alcohol; the Veteran had the residual functional capacity to perform the exertional demands of sedentary work, but required unscheduled breaks throughout the day and, as a result of his psychiatric conditions, was limited to simple routine repetitive work not requiring more than occasional contact with the public, coworkers, or supervisors; the Veteran's memory was affected by his impairments such that he performed at a slowed pace for approximately 1/3 of each day; the Veteran had a high school education and skilled work background but was unable to perform his past relevant work; and considering the Veteran's residual functional capacity and vocational factors, there were no jobs existing in significant numbers which he could perform. 

The Veteran underwent VA PTSD examination in June 2005. The Veteran was diagnosed with PTSD at that time. The accompanying examination report includes the Veteran's reports that he left his job at McConnell Air Force Base because his coworkers were scared of him, and that he did not believe he was physically or mentally able to work any job. The examiner further noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and cited the Veteran's reports that he often felt left out at company events and had trouble getting to know people, such that he preferred jobs where he worked at night, by himself, or out of town. As a result, the examiner concluded that the Veteran may have a little occupational impairment due to anger outbursts, impatience with others, and difficulties relating to others. 

In a lay statement dated May 2007, the Veteran indicated that he experienced angry outbursts while employed at McConnell Air Force Base, such that his coworkers were afraid of him.

The Veteran underwent VA PTSD examination in December 2007. The VA examiner diagnosed the Veteran with PTSD at that time. Further, the VA examiner opined that the Veteran experienced significant occupational and social limitations due to thinking difficulties, mood disorder, panic and depression, poor impulse control associated with anger problems, prominent difficulty in adapting to any stressful circumstances, and the inability to establish and maintain most any relationship in a work-like setting. 

In comparing the weight of the available evidence, the Board finds that the Veteran's service-connected PTSD did not preclude substantial and gainful employment prior to December 31, 2007. The Board acknowledges that the Veteran experienced relevant symptomatology during this time, including problems with anger management and interpersonal relationships, particularly in a professional setting. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). The Board has taken the Veteran's symptoms into consideration in reaching its decision. 

However, multiple medical professionals have asserted that the Veteran was capable of functioning in a modified work environment that properly accounted for his PTSD symptoms during the relevant timeframe, to include sedentary work with limited personal interactions. These assessments gave appropriate consideration to the Veteran's educational and employment history, and included detailed and well-reasoned analyses. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). As such, these opinions are afforded greater probative value than the Veteran's personal assessments regarding his employability.

For the Veteran's own understanding, the Board reiterates that TDIU may only be granted when a veteran is precluded from obtaining and maintaining gainful employment due to service-connected disabilities. The medical evidence of record indicates that the Veteran may have suffered from additional physical conditions that negatively impacted his employability during the relevant timeframe, such as lower back pain. However, the Veteran is not service-connected for any such condition. Accordingly, the Board may only consider the impact of the Veteran's PTSD symptoms in making its determination.

As such, the Board finds that an earlier effective date than December 31, 2007, for TDIU is not warranted. 

Extraschedular Rating for PTSD

The Veteran has been assigned a 50 percent disability rating for PTSD from July 8, 2004 to December 31, 2007, and a 70 percent disability rating thereafter. He now contends that an extraschedular rating is warranted prior to December 31, 2007. As the full scope of the Veteran's relevant symptomatology was discussed in significant detail above, the Board will not duplicate this information here. 

Extraschedular referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. See Thun v. Peake, 22 Vet App 111, 115 (2008). If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology, including sleep disturbance, flashbacks, hypervigilance, anger/aggression, and difficulty with relationships, is fully addressed by the rating criteria under which he is currently evaluated. In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the Rating Schedule, including a wide variety of psychiatric symptoms and types of impairment. For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2015).

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an effective date prior to December 31, 2007 for TDIU is denied. 

Entitlement to an extraschedular rating for PTSD prior to December 31, 2007 is denied. 


REMAND

The Veteran is seeking service connection for the following conditions: (1) Nicotine dependence, to include as secondary to PTSD, with major depressive disorder and substance abuse; and (2) COPD, to include as secondary to nicotine dependence and PTSD, with major depressive disorder and substance abuse. While the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims. 

At the outset, the Board notes that entitlement to service connection for nicotine dependence is not available on a direct basis for claims filed after June 9, 1998. 38 U.S.C.A. § 1103 (West 2014); 38 U.S.C.A. § 38  C.F.R. § 3.300 (2015). As such, the Veteran's claim may only be granted if service connection is established on a secondary basis. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

To date, the Veteran has participated in several VA examinations relevant to this claim. In December 2007, the Veteran underwent VA respiratory examination. At that time, the VA examiner asserted that it was difficult to determine whether the Veteran's PTSD caused him to use tobacco products after service, noting that the Veteran began smoking prior to service and that nicotine is addictive. The examiner further notes that there is a possibility that the Veteran's PTSD may have contributed to his inability to quit smoking at an earlier date. However, the Board finds that this opinion is inadequate, as the VA examiner did not offer an opinion as to whether the Veteran's nicotine dependency was at least as likely as not caused or aggravated by his service-connected PTSD, with major depressive disorder and substance abuse. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). Further, the examiner did not address literature provided by the Veteran which indicates a link between nicotine dependence and mental illness.

An addendum opinion obtained in April 2009 is similarly inadequate. At that time, the VA examiner opined that the Veteran's PTSD did not cause him to use tobacco products after service. In doing so, the examiner noted that the Veteran began smoking prior to the reported in-service traumas. Further, the Veteran indicated that a prior attempt to quit smoking failed when his son moved in with him and his stress levels increased. As such, the examiner acknowledged that the Veteran used substances to cope with stress, but that no direct link existed between the Veteran's PTSD and his nicotine dependency. However, the examiner did not address whether the Veteran's nicotine dependency was at least as likely as not aggravated by his service-connected PTSD, with major depressive disorder and substance abuse. Id.

Finally, the Veteran underwent VA PTSD examination in April 2013. At that time, the VA examiner opined that the Veteran's nicotine dependency was less likely than not caused by, proximately due to, or the result of his PTSD. In doing so, the examiner noted that the Veteran began smoking prior to service, and that the Veteran did not personally assert a nexus between his nicotine dependency and his PTSD. The examiner further reported that relevant medical literature did not indicate a causal link between PTSD and smoking. However, the examiner did not directly address whether the Veteran's nicotine dependency was aggravated by his PTSD. Id. Further, the examiner subsequently acknowledged that medical literature supports the notion of a causal link between depression and the frequency and severity of smoking, but stated that the Veteran was not service-connected for depression at that time. However, the Veteran is service-connected for PTSD, with major depressive disorder and substance abuse. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based upon an inaccurate or incomplete factual basis). As such, an opinion is now needed that addresses the possible causal link between the full scope of the Veteran's service-connected psychiatric disability and his nicotine dependence. 

Additionally, the Board is unable to properly review the Veteran's COPD claim at this time. Here, the Veteran has asserted that his COPD is causally linked to his nicotine dependence, such that the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the Veteran's nicotine dependence claim necessitates remand of the COPD claim, as well.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2009 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Request an addendum opinion from a VA examiner to assess the nature and etiology of his nicotine dependence and COPD. The claims file must be made available to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's nicotine dependence was caused or aggravated by his service-connected PTSD, with major depressive disorder and substance abuse, or the treatment thereof? In offering this opinion, the examiner should specifically address the April 2013 examiner's opinion, and the full scope of the Veteran's psychiatric disability (to include the symptoms of major depressive disorder) in causing or aggravating the Veteran's nicotine dependence. 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's COPD was caused or aggravated by his nicotine dependence?

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's COPD began in service, was caused by service, or is otherwise related to service?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, the RO should readjudicate the issues on appeal. If the benefits sought are not granted, issue an SSOC and afford the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


